C. Allen, J.
The words, “You had better tell the truth,” have sometimes been held or said to render a subsequent confession inadmissible, because they would probably be understood to mean that it would be better to say something, and that “ the truth ” in the mind of the speaker implied a confession of guilt. The Queen v. Jarvis, L. R. 1 C. C. 96, 99. Regina v. Fennell, 14 Cox C. C. 607. Regina v. Doherty, 13 Cox C. C. 23. But similar words, when not implying that the speaker expected a confession, but only the truth, have been held or said not to render a subsequent confession inadmissible. The Queen v. Reeve, L. R. 1 C. C. 362; S. C. 12 Cox C. C. 179. Pollock, C.B., in Regina v. Baldry, 5 Cox C. C. 523, 529. In the present case, the words used were, in the first place, “ You had better own up; ” and these were equivalent to saying “You had better confess.” The words which follow imply that denial would be useless, because the defendant had been seen to do the act. Finally, there was an intimation that other criminal acts could be proved against him. These words were spoken before an arrest, to be sure, but by a police officer, in the police station, and in the presence of the officer in charge, who appears to have been the common superior of the speaker and, of the defendant. They were not simply an admonition to tell the truth, but they held out an inducement to make a confession of guilt. The confession, therefore, should have been excluded; and, on this ground only, the exceptions must be sustained.
The offence was properly held to be larceny in a building. The presence of Lowell in the room, for the purpose of watching, under the circumstances stated, would not have the effect to change the character of the offence, any more than if he had been in some position of observation outside of the shop. The property stolen was in the protection of the building; it belonged in the shop; it was a part of the stock in trade, and was in its own place, and was not immediately or in any special sense under the care or eye of Lowell. In this respect, this case differs from Commonwealth v. Lester, 129 Mass. 101.
The other exceptions contain nothing calling for any particular comment, and are overruled. Exceptions sustained.